Case 1:20-cr-00150-RA Document 14
                               13 Filed 06/10/20 Page 1 of 1




                                      Application granted. The sentence is
                                      adjourned to June 30, 2020 at 11:00 a.m. and
                                      will be held by video conference.

                                      SO ORDERED.


                                      ___________________________
                                      Ronnie Abrams, U.S.D.J.
                                      June 10, 2020
